Adams, Judge,
delivered the opinion of the court.
This was an appeal from the final settlement of the defendants, as administrators of Delphine Party deceased. The court, upon the hearing of the appeal, confirmed the final settlement as made in the Osage County Court, and gave judgment against the plaintiffs, who prosecuted the appeal from the County Court. There was a bill of exceptions; but no evidence, taken at the trial of the ease, was preserved by the bill of exceptions.
As the whole case depends upon the evidence heard by the Circuit Court, we cannot interfere with the judgment. Let it be affirmed;
the other judges concur.